ALD-264                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 15-1067
                                     ___________

                          UNITED STATES OF AMERICA

                                           v.

                              FRANCISCO SANTANA,

                                              Appellant
                     ____________________________________

                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                          (D.C. Crim. No. 4-95-00068-001)
                    District Judge: Honorable Matthew W. Brann
                    ____________________________________

   Submitted for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 9, 2015

           Before: CHAGARES, SCIRICA and RENDELL, Circuit Judges

                             (Opinion filed: July 21, 2015)
                                      _________

                                      OPINION*
                                      _________

PER CURIAM

      Francisco Santana, a federal inmate, appeals the denial of a post-conviction

motion seeking a modification of a sentence imposed in 1995. We will affirm.
       In 1990, Santana received a 50-year prison sentence in a drug-conspiracy case. In

1995, Santana pleaded guilty to assaulting a correctional officer and possessing a

prohibited object, and the District Court for the Middle District of Pennsylvania imposed

concurrent thirty-month sentences to run consecutively to the 1990 sentence. In 2014,

Santana filed a motion asking the District Court to run his 1995 convictions concurrently

with his 1990 sentence. Santana titled the motion: “Ex-Parte Motion[:] Special

Reconsideration Petition for a Concurrent Sentence Versus Current Consecutive

Sentence.” The District Court construed the pleading as a motion for reconsideration and

denied the motion because Santana had not satisfied the grounds for reconsideration.

       Santana appealed. On appeal, Santana argues the District Court misconstrued his

motion and asserts that he was simply giving the District Court an opportunity to

resentence him in light of changes in federal sentencing law and his post-sentencing

rehabilitation.

       We have jurisdiction under 28 U.S.C. § 1291. We conclude the District Court did

not err in its decision to deny Santana relief. Neither this Court nor the District Court

possesses a general authority to modify federal criminal sentences. See, e.g., 28 U.S.C. §

2255(a) (listing grounds to challenge a federal sentence). Moreover, regardless of how

one might construe Santana’s motion, he has not presented this Court or the District




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
Court with a basis to grant him relief. Santana remains free to pursue other available

avenues of redress.

       Accordingly, as there is no substantial question presented by this appeal, we will

summarily affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                             3